      Case 1:20-cv-01227-DAD-JLT Document 27 Filed 06/11/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   LORRAINE HERNANDEZ; JOSEPH                        Case No.: 1:20-CV-01227-DAD-JLT
     HERNANDEZ,
12                                                     ORDER CLOSING THE CASE
                           Plaintiffs,                 (Doc. 26)
13
     v.
14
     LOWE’S HIW, INC., et al.,
15
                           Defendants.
16

17           The parties have stipulated to the action being dismissed with prejudice. (Doc. 26) The
18   Federal Rules of Civil Procedure Rule 41 makes such stipulations effective immediately with
19   further order of the Court. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).
20   Accordingly, the Clerk of Court is DIRECTED to close this action.
21

22   IT IS SO ORDERED.
23
          Dated:   June 10, 2021                            _ /s/ Jennifer L. Thurston
24                                                CHIEF UNITED STATES MAGISTRATE JUDGE

25

26
27

28

30

31
